Citation Nr: 0604681	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease with a history of congestive heart failure, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued the veteran's evaluation 
for his service connected coronary heart disease at a 30 
percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant indicated, in October 2005 correspondence, that 
he wished to appear at a videoconference hearing before a 
Veterans Law Judge in connection with his appeal.  The case 
is therefore being returned to the RO so that a 
videoconference hearing can be scheduled.  See 38 C.F.R. § 
20.703 (2005). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
videoconference hearing before a Veterans Law Judge at 
the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


